           Case 4:21-cv-00263-MWB Document 6 Filed 02/18/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESSICA SAUER, Individually          :
and on behalf of all others          :
similarly situated,                  :
                                     :
                  Plaintiff,         :
                                     :
      v.                             :     NO. 21-CV-263
                                     :
GEISINGER HEALTH and                 :     JUDGE BRANN
EVANGELICAL COMMUNITY                :
HOSPITAL,                            :     CLASS ACTION
                                     :
                  Defendants.        :     ELECTRONICALLY FILED

                               ENTRY OF APPEARANCE

      Kindly enter our appearance as counsel for Defendant Geisinger Health in the

above-referenced matter.

                                     Respectfully submitted,

                                     /s/ Daniel T. Brier
                                     Daniel T. Brier (PA ID 53248)
                                     dbrier@mbklaw.com
                                     Donna A. Walsh (PA ID 74833)
                                     dwalsh@mbklaw.com
                                     Richard L. Armezzani (PA ID 322804)
                                     rarmezzani@mbklaw.com

Myers, Brier & Kelly, LLP            Attorneys for Defendant, Geisinger Health
425 Spruce Street, Suite 200
Scranton, PA 18503
(570) 342-6100

Date: February 18, 2021
          Case 4:21-cv-00263-MWB Document 6 Filed 02/18/21 Page 2 of 2



                            CERTIFICATE OF SERVICE

      I, Daniel T. Brier, hereby certify that a true and correct copy of the foregoing

Entry of Appearance was served upon the following counsel of record via the Court’s

ECF system on this 18th day of February 2021:

                          Ira Neil Richards, Esquire
                          Schnader, Harrison, Segal & Lewis, LLP
                          1600 Market Street, Suite 3600
                          Philadelphia, PA 19103


                                              /s/ Daniel T. Brier
                                              Daniel T. Brier
